

114 HR 5816 IH: To suspend, and subsequently terminate, the admission of certain refugees, to examine the impact on the national security of the United States of admitting refugees, to examine the costs of providing benefits to such individuals, and for other purposes.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5816IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Babin (for himself, Mr. Abraham, Mrs. Black, Mrs. Blackburn, Mr. Brady of Texas, Mr. Brat, Mr. Brooks of Alabama, Mr. Burgess, Mr. Byrne, Mr. Cramer, Mr. Duncan of South Carolina, Mr. Farenthold, Mr. Gohmert, Mr. Gosar, Mr. Gowdy, Mr. Grothman, Mr. Harper, Mr. Harris, Mr. Huelskamp, Mr. Sam Johnson of Texas, Mr. Jordan, Mr. King of Iowa, Mr. LaMalfa, Mr. Meadows, Mrs. Miller of Michigan, Mr. Neugebauer, Mr. Olson, Mr. Perry, Mr. Pittenger, Mr. Posey, Mr. Ross, Mr. Rouzer, Mr. Austin Scott of Georgia, Mr. Sessions, Mr. Smith of Texas, Mr. Walker, Mrs. Walorski, Mr. Weber of Texas, Mr. Zinke, Mr. Carter of Georgia, Mr. Fleming, Mr. Franks of Arizona, Mr. Kelly of Mississippi, Mr. Marchant, and Mr. Sanford) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo suspend, and subsequently terminate, the admission of certain refugees, to examine the impact on
			 the national security of the United States of admitting refugees, to
			 examine the costs of providing benefits to such individuals, and for other
			 purposes.
	
 1.Short titleThis title may be cited as the Resettlement Accountability National Security Prioritization Act of 2016. 2.Suspension and termination of admission of certain refugees (a)SuspensionBeginning on the date of the enactment of this Act, and ending on the date that is 4 years after the date of the enactment of this Act, the Secretary of Homeland Security may only admit into the United States a covered alien following the enactment of a joint resolution which gives the Secretary authority to admit such aliens, the matter after the resolving clause of which is as follows: That Congress approves of the admission of covered aliens (as such term is defined in section 2 of the Resettlement Accountability National Security Pri­or­i­ti­za­tion Act of 2016 for a period beginning on the date of the enactment of this resolution, and ending on the date that is 4 years after the date of the enactment of the Resettlement Accountability National Security Pri­or­i­ti­za­tion Act of 2016..
 (b)TerminationBeginning on the date that is 4 years after the date of the enactment of this Act, no covered alien may be admitted to the United States.
 (c)Covered alien definedIn this section, the term covered alien means an alien applying for admission to the United States as a refugee who— (1)is a national of Afghanistan, Iraq, Libya, Somalia, Syria, or Yemen; or
 (2)has no nationality and whose last habitual residence was in Afghanistan, Iraq, Libya, Somalia, Syria, or Yemen.
				3.Reports
 (a)Report on national securityNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the impact on the national security of the United States of admitting aliens under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157).
 (b)Report on the cost of providing benefits to refugeesNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that includes, for the 10-year period preceding the date of the enactment of this Act, for aliens admitted into the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), the following information:
 (1)The average duration for which such an alien received benefits under a program described in section 4.
 (2)The percentage of such aliens who received benefits under a program described in section 4. (3)The cost, per year, to each program described in section 4 for such aliens.
 (4)The number of such aliens who paid Federal income tax or Federal employment tax during the first year after being admitted to the United States.
 (5)The cost, per year, to the program described in paragraph (5) of section 4 for such aliens. (6)The number and percentage of such aliens who received benefits under a program described in section 4—
 (A)2 years after being admitted to the United States; (B)5 years after being admitted to the United States; and
 (C)10 years after being admitted to the United States. (7)The cost, per year, to the Federal Government, to State governments, and to units of local government of providing other benefits and services, directly or indirectly, to such aliens.
 (8)The cost, per year, to the Federal Government, to State governments, and to units of local government of admitting such aliens, other than the cost described in paragraph (7).
 4.Benefit programs describedThe programs described under this section are as follows: (1)The Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
 (2)The Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). (3)Disability insurance benefits under title II of the Social Security Act (42 U.S.C. 402 et seq.).
 (4)The supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
 (5)Rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 